Citation Nr: 0112146	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-03 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the veteran was properly discontinued from a program 
of vocational rehabilitation services under Chapter 31, Title 
38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969 and from April 1974 until May 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO).  In December 1999, the RO 
terminated the veteran from vocational rehabilitation 
benefits under Chapter 31, Title 38, United States Code.  

In February 2000, the veteran requested a videoconference 
hearing before a member of the Board.  In a written statement 
received in October 2000, he withdrew this request.


FINDING OF FACT

The veteran has failed to maintain satisfactory conduct and 
cooperation by failing to comply with vocational 
rehabilitation staff requirements in his vocational 
rehabilitation program.


CONCLUSION OF LAW

The veteran demonstrated unsatisfactory progress regarding 
his responsibilities as a Chapter 31 beneficiary, warranting 
discontinuation of his Chapter 31 benefits effective December 
1999.  38 U.S.C.A. § 3111 (West 1991); 38 C.F.R. §§ 21.198, 
21.362, 21.364 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A vocational eligibility study was conducted in April 1995.  
The veteran was applying for chapter 31 benefits as he felt 
he needed additional training to access sedentary jobs.  He 
alleged he could not perform manual labor due to a back 
injury.  The veteran had obtained a GED degree in 1965.  He 
attended Northeast Community College in 1976 and 1977, 
obtaining 26 credit hours including courses in journalism.  
He attended the Community College of Southern Nevada in 1993 
and 1994, completing 24 credit hours in hotel management 
courses.  Previously, he had worked as a bar manager from 
June 1976 to August 1979.  He worked as a manager at a drug 
store from October 1981 to June 1983 and in auto sales and as 
an office manager from December 1983 to May 1985.  He worked 
as a forklift operator from May 1985 to September 1991, when 
he was involved in an industrial accident.  It was noted in 
the study that the veteran faced employer prejudice due to 
his back and leg problems.  The veteran did not complete 
requested vocational research that was to be conducted in 
conjunction with the eligibility study.  He reported he did 
not complete the required research as he was looking for a 
job and was having difficulty with pain.  It was the opinion 
of the vocational rehabilitation counselor that the 
vocational objective of a Bachelor's Degree in Business 
Administration "appears feasible for [the veteran] in terms 
of his interests, abilities, and values" and was compatible 
with his service-connected disability limitations.  

In August 1995, the veteran was informed that his request for 
benefits under the vocational rehabilitation program was 
denied due to the fact that he did not complete the re-
evaluation process.  It was noted that the veteran had not 
kept his most recent counseling appointment and did not 
respond to attempts to contact him.  In September 1995, he 
was informed that the decision to deny vocational 
rehabilitation benefits had become final as of September 
1995.  

A report from a counseling psychologist dated in September 
1996 is of record.  It was noted that the veteran was 
requesting vocational benefits to achieve employment as a 
building inspector.  The presence of vocational impairments 
was noted including the following: physical limitations 
imposed by the service-connected disability; environmental 
limitations imposed by the service-connected disability; 
physical limitations imposed by nonservice-connected 
disorders; possible age discrimination; possible employer 
prejudice; educational deficits; a pattern of unsteady work 
history and/or a pattern of maladaptive behavior expressed by 
the inability to achieve financial self-support; chronic and 
severe pain which interfered with an ability to concentrate; 
and side effects of medication.  The veteran was limited in 
activities involving lifting, carrying, pushing, pulling, 
climbing, stooping, kneeling, crouching, crawling, or 
constant standing, walking, or treading, or exposure to 
environments involving work outside, extreme cold, humid, wet 
or stressful environments requiring meeting emergencies, 
exacting performance or competitive work.  It was noted that 
these limitations restricted the type of employment the 
veteran was able to seek and maintain without running the 
risk of aggravating the disabilities and/or without reduced 
work performance.  It was determined that the veteran did 
have an employment handicap which was considered serious due 
to a pattern of unstable work history and/or a pattern of 
maladaptive behavior expressed by the inability to achieve 
financial self-support.  It was opined that achievement of a 
vocational goal was feasible because the veteran was 
determined to be capable of completing training and achieving 
competitive employment.  

An Individualized Written Rehabilitation Plan (IWRP) dated in 
September 1996 is of record.  The goal of the program was 
listed as obtaining/retaining employment in "Inspectors and 
Officials and related areas."  The anticipated completion 
date was December 1998.  The listed objective was completion 
of formal training not to exceed an AAS in Building 
Technology sufficient to obtain employment in the stated 
field.  It was noted in the IWRP that cooperation with 
Vocational Rehabilitation Services was mandatory during the 
supervision of the rehabilitation program.  The veteran had 
to meet with Vocational Rehabilitation Services as required, 
and provide any information requested within the set time 
limits.  It was further noted that the veteran had to 
cooperate in his treatment process as recommended by clinic 
employees and as required by Vocational Rehabilitation 
Services.  

In September 1996, the veteran was provided with a copy of 
Guidelines for VA Rehabilitation Trainees.  He was informed 
that he must follow the program set out in his IWRP.  

In a Special Report of Training dated in February 1997, it 
was noted that the veteran had become verbally abusive with a 
VA employee due to problems securing signatures required to 
obtain school supplies.  

In June 1997, it was reported that the veteran was making 
"more than satisfactory progress in his vocational 
rehabilitation plan."  

In December 1997, JG, a private job developer, noted that the 
veteran had been fired from all his previous jobs.  It was a 
concern of the author that anger was displayed by the veteran 
during an initial interview with rehabilitation personnel.  A 
separate record dated in December 1997 included the notation 
that the veteran was considering changing his degree program.  
The veteran felt as if he could not perform an inspector's 
job due to the arthritis of his ankles.  The author requested 
the veteran to submit an alternative program for review by 
VA.  It was reported that the veteran was to train as a 
building inspector for the City of Las Vegas.  In December 
1997, it was opined that the veteran wanted to stay on Social 
Security disability and in school and did not want to work 
because he didn't want to lose his Social Security benefits.  
Another record dated in December 1997 shows that the 
veteran's counselor, JA, wanted to refer him to an anger 
management program.  It was noted that the veteran was easily 
frustrated, frequently hostile and inordinately negative.  
The veteran was agreeable to attending the training.  

In January 1998, JG, wrote that she had "put in a lot of 
time and effort on [the veteran]."  She "set him up" to 
apply for employment with a city government, which he 
reportedly did reluctantly.  The veteran informed the job 
developer that he had put in applications before with the 
City of Henderson but he felt they were all bigots and that 
he did not really want to see about doing a training program 
there.  It was a big concern of the job developer that the 
veteran went into interviews with a negative attitude and 
blamed everyone else.  It was the author's opinion that the 
veteran "blew" a potential position with the city 
government.  The job developer recommended that no other 
services be rendered to the veteran.  

In January 1998, an employer for the city government reported 
to the job developer that employment of the veteran "is not 
in the best interests of the City at this time."  It was 
noted that when the veteran appeared to apply for employment, 
he refused to provide requested references "and displayed 
enough of a non-cooperative attitude" that the author was 
requested to help attend to the veteran.  It was noted that 
the veteran was informed that if he wanted to be considered 
for an internship he would have to follow procedures.  The 
veteran apparently agreed to comply with the established 
procedures "but not without arguing and complaining."  The 
author indicated that the did not want to risk having the 
veteran represent the city with a "negative attitude."  

In January 1998, the veteran reported he was unable to obtain 
a required unofficial transcript and did not want to pay the 
two dollars for the document.  He alleged that he was not 
confrontational during a job interview with a building 
inspector for the previously noted city government.  He 
indicated that he was polite but had not been informed that 
he was required to provide references.  The veteran was 
informed of the requirement to begin ICBO testing.  He was 
instructed to inform the author by the following Monday as to 
which test he was going to take.  

In February 1998, the veteran was informed that he had to 
inform his Vocational Rehabilitation Counselor, JVB, of the 
"ICBO Certification" tests the veteran wished to take.  He 
had to supply the requested information by February 10, 1998 
which was an extension of the time previously allowed to 
provide the requested information.  

In a special report of training dated in April 1998, it was 
noted that the veteran had expressed dissatisfaction with the 
program he was in and requested a change.  It was the 
author's opinion that the sole reason for the requested 
change was that the veteran's subsistence payments would end 
upon employment.  

It was noted that the veteran had not expressed any 
dissatisfaction with his program when he was contacted in 
December 1998.  The veteran also reported that he was 
dissatisfied with the author, with his case manager and with 
his job developer.  The veteran reported he informed his case 
manager in 1997 that he was having difficulty with his 
program as it impacted his disability.  The case manager 
wrote that she informed the veteran he had to provide her 
with a course outline for a new program.  The case manager 
stated that the veteran never followed through with his 
request.  It was the author's opinion that the veteran was 
"sabotaging his own rehabilitation" by requesting a change 
so late in the program.  

In March 1998, the veteran's rehabilitation counselor, JVB, 
reported that she met with the veteran in December 1997 at 
which time he was provided information on certification tests 
for the Building Inspector Program.  The veteran was to begin 
the process of testing for his inspector's certification.  As 
of March 19, 1998, the veteran had not enrolled for any 
tests.  

In January the counselor met with the veteran.  He was 
supposed to have provided a copy of his unofficial transcript 
as well as a degree program outline.  The veteran reported 
that he was unable to obtain the transcript.  The counselor 
noted that the veteran presented as a very dissatisfied, 
disgruntled and angry individual.  The counselor broached the 
topic of the veteran attending anger management classes, 
which he was agreeable to do.  It was noted that the veteran 
lost a potential training program due to a confrontation with 
the individual in charge of hiring building inspectors.  The 
veteran denied that the confrontation took place.  

It was JVB's opinion that the veteran was postponing his 
return to work.  He did not appear to be motivated to 
complete the test necessary for his certification.  The 
counselor observed that as the completion of the veteran's 
program drew near, he began to complain that he was unable to 
do his chosen occupation.  The author further noted that the 
veteran was in receipt of Social Security benefits and a 
return to work would mean the loss of these benefits to the 
veteran.  

In April 1998, the veteran requested to be transferred to a 
different VA counselor due to "counter-productivity."  At 
the same time, the veteran requested that he be assigned to a 
different job developer "due to some unresolved issues 
regarding chapter 31."  

At an April 1998 meeting with his vocational rehabilitation 
counselors, the veteran expressed dissatisfaction with his 
counselors and with his degree program.  He reported that he 
was physically unable to work as a building inspector.  It 
was noted that the veteran continued to make satisfactory 
progress in his education program at a community college and 
maintained an appropriate grade point average.  He had not, 
however, participated in any Building Inspectors 
Certification Tests as of April 1998.  

The veteran had several complaints: he alleged that his 
counselors placed road blocks in his way of obtaining what he 
needed to complete his degree program; he alleged that he 
requested but did not receive the books for his plumbing 
certification; he alleged that his counselors did not 
complete a written request for disability information to 
certify that he had arthritis; he alleged that his counselors 
did not provide research services for him to obtain a new 
program to replace the one in which he was enrolled; he 
alleged that one of his counselors did not meet with the 
Building Inspectors Department of his Community College on 
his behalf to discuss his dissatisfaction with their program; 
he alleged that his job developer had been untruthful 
regarding his independent instructor program and that he had 
been discriminated against by a city personnel department; 
and he was upset that his counselor referred him to anger 
management as this implied he had an emotional problem.  
While it was noted that the veteran was dissatisfied with his 
vocational goals, it was further noted that he had not 
submitted an alternative degree plan to VA.  The veteran 
reported that he would not be attending the anger management 
clinic.  The veteran was informed that he needed to be 
responsible for his research into his degree program as well 
as his complaints against his community college.  The veteran 
was to be transferred to another vocational rehabilitation 
counselor.  

A separate record dated in April 1998 includes the notation 
that the veteran had problems following through with 
determining an appropriate program for employment through 
training.  The veteran did not have an idea of the specific 
courses required for completion of the program.  It was 
written that VA was to supply the veteran with the ICBO 
manuals and required materials.  There was to be no change in 
the veteran's program.  

A May 1998 letter from the Human Resources division of Clark 
County, Nevada shows that the veteran was accepted as a 
Building Inspector Trainee during a six and one half month 
training period through VA.  The veteran did meet the 
qualifications for the position and if one opened up, he 
would be given an opportunity to compete for the position by 
submitting an application package to the department.  

In August 1998, the veteran met with his counselor.  The 
veteran was informed that VA would purchase his ICBO manuals 
with the understanding that he would study for his 
certification examinations and would register for the 
examinations at the end of the fall 1998 semester.  The 
veteran was to take his two remaining required classes and 
then he was to be given three additional months of work 
experience with no additional work experience to be provided 
beyond that.  

An Individualized Employment Assistance Plan (IEAP) was 
prepared in August 1998.  The program goal was listed as 
obtaining and retaining employment in occupations in Building 
Inspections and related areas.  The anticipated completion 
date was December 1998.  Under services provided, it was 
noted that VA was to provide counseling, guidance, and job 
leads when appropriate.  The School and "ESD" were to 
provide most of the job referrals.  The veteran was to attend 
a job seeking skills seminar through ESD.  The veteran had to 
present a job log twice per month to his private counselor.  
It was also written that the veteran had to follow through on 
job seeking guidelines provided by VA including contacting at 
least five employers per week and developing at least two 
interviews per week.  The veteran was to supply a list of 
employers he had contacted and interviews obtained.  

In September 1998, EB, an employment coordinator, reported 
that the veteran had been informed in August 1998 that he 
must take his ICBO testing "so that he will be more 
employable by the County or other companies that specialize 
in Building Inspections."  It was noted the veteran was 
doing well in his unpaid work experience.  It was opined that 
if he passed his ICBO tests he should have a very good chance 
of being hired by Clark County.  Permission was obtained for 
three additional months of work experience at Clark County.  

In an October 1998 report, EB noted that the veteran was 
informed in September 1998 of two employment opportunities.  
The veteran indicated that he had applied for both jobs and 
would be getting an interview.  

In November 1998, EB reported that the veteran informed her 
in October 1998 that he had not been hired by the State of 
Nevada.  The veteran indicated that he was not hired due to 
racism as he was an American Indian.  He consistently stated 
that he would not be hired because he was not a white, Anglo-
Saxon Mormon.  EB informed the veteran that he was probably 
not hired because he did not have the required ICBO 
Certificates.  The veteran reported that he would be taking 
the first test in November but would be requesting an 
extension of time from VA.  

In November 1998, the veteran informed EB that he had still 
not taken his ICBO examinations.  EB opined in December 1998 
that the veteran's attitude "may be a barrier to 
employment" but further monitoring and leads would be 
provided as they became available.  

In "DVOP/LVER monitoring and tracking notes" it was 
reported in December 1998 that the veteran was registered for 
employment but no positions were available.  In January 1999, 
it was noted that there were no problems.  In March 1999, it 
was reported that the veteran was unable to place.  The 
veteran needed to complete the ICBO's to be competitive.  It 
was written that the veteran should have been trained in a 
field that had openings.  Nine job searches were conducted 
with no results.  The veteran had applied at the city and 
county but he needed his ICBO's.  

In a statement from the veteran dated in December 1998, he 
reported that he needed more training in the field of 
building technology as he lacked inspection experience and he 
was not employable according to the Clark County Building 
Department.  He alleged that he was forced to take the wrong 
program by VA personnel.  He alleged that he complained of 
the mistake from "day one" but no one listened, they just 
told him to put it in writing.  He reported that the ICBO's 
were not to be taken until the end of the AAS degrees 
according to his Community College.  He alleged that ICBO's 
were not discussed at the inception of the program but 
towards the end.  

In a report dated in December 1998, EB noted that the veteran 
stated that he had not been hired by Clark County due to 
prejudice and that he alleged he needed further training in 
order to find a suitable position.  As of December 1998, he 
had not taken any ICBO tests.  It was observed that the 
veteran consistently blamed other individuals for his 
problems with the training and employment programs that he 
had been enrolled in.  The veteran frequently repeated that 
he was not being hired because he was an American Indian and 
was the victim of prejudice.  The veteran also reported that 
he contacted several public agencies and was informed that 
there was no work available.  The veteran was informed by the 
author that there were contacts he could use in the Yellow 
Pages.  The veteran was advised to put his requests into 
writing.  

The Human Resource Director for Clark County was contacted 
and indicated that the veteran's interview skills needed 
improving.  The Director informed the author that the 
veteran's feelings regarding the supposed prejudice at the 
County were known and that this fact did not help when hiring 
decisions were made.  In summary, the author opined that it 
was the veteran's attitude, which generally made him 
unpopular with the County, and they were not interested in 
offering a position because of this.  It was noted that the 
veteran constantly stated he was put in a program that he did 
not request and that he was entitled to more training from 
VA.  

In a statement dated in January 1999, the veteran reported 
that he would attend a job search skill workshop and 
cooperate in the job search with his employment coordinator 
and follow through on all leads provided.  He was to keep a 
job log that was to be turned in every two weeks.  It was 
also reported that the veteran agreed to take his ICBO's in 
January 1999 or February 1999.  VA was to reimburse the 
veteran for all the tests.  

In a February 1999 letter, a potential employer reported that 
it had recently completed a job interview with the veteran.  
It was noted that a problem was apparent which might have 
bearing on future employment of the veteran.  During the 
course of the interview, the veteran informed the interviewer 
that he was 10 percent disabled and as a result was 
restricted in the amount of physical activity he could 
perform.  This could be a problem with the employer as the 
job entailed some light physical labor.  The employer noted 
that it was willing to work with the veteran.  

A Memo of Concern was prepared by the veteran's job 
developer, JG, in February 1999.  It was noted that the 
veteran had completed a program at his Community College and 
then served seven months with the Clark County Building 
Inspectors but had not obtained employment.  The author 
indicated that she had set up a job with a private employer 
who had hired other veterans in the past.  The employer 
informed the author that the veteran reported he could not be 
out in the field and could not check things out manually or 
do any kind of manual labor with his men, check what they 
were doing, or even pick up a hammer.  When the author 
questioned the veteran as to his ability to do manual labor, 
the veteran reported that it was true that due to his 
disability he could not perform any manual labor or checking 
on things.  When asked what disabilities prevented his 
performing manual labor, the veteran reported that it was 
both service-connected and nonservice-connected disabilities.  

It was the author's opinion that, due to the veteran's 
disabilities, she could not work at placing him in 
construction management or building inspection jobs.  
According to the job description, an inspector has to be able 
to crawl through small spaces.  She felt this type of work 
would aggravate the veteran's service-connected and 
nonservice-connected disabilities.  The author felt that as 
long as the veteran was on disability Social Security and had 
all his medical problems, it was not feasible for him to go 
to work.  She noted that the veteran fought for years to get 
his Disability Social Security and in her opinion, he would 
not "let the Disability Social Security go for any job."  
She felt that any further training given to the veteran would 
just give him extra income and would not result in the 
veteran obtaining a job.  

In a Report of Contract dated in February 1999, DG noted that 
the veteran had been placed with two different job 
developers, but that they had been unsuccessful in obtaining 
gainful employment for the veteran.  The counselor concurred 
with the report from the job developer and from information 
obtained from the veteran "that his intentions are not to 
obtain/maintain any full employment, because it may affect 
his Disability Social Security income.  [The veteran] has in 
this counselor's opinion put up every barrier possible" to 
hinder obtaining a job.  

In February 1999 correspondence, the veteran reported that he 
was accepting an Independent Instructors program for two 
months.  He wrote that he was informed by his employer that 
that time period was inadequate and the veteran agreed.  He 
also pointed out that he did not have any prior training in 
the field of construction estimating.  He wrote that it was 
not his disabilities that were keeping him from being 
employed, but rather that he was lacking in both training and 
experience.  He indicated that he complained from the very 
beginning that he was in the wrong field "but the counselor 
did not write in my complains (sic) and fears about the 
plan."  He reported that despite the fact that he had a 3.5 
grade point average, there were no opportunities available 
for building inspector positions.  

A letter from the owner of a construction company dated in 
February 1999 is of record.  The author reported that he was 
considering the veteran for the job of Project Manger.  The 
author noted that the veteran required 2 months of training 
in order to meet the minimum standards.  

In an April 1999 special report of training, JG wrote that 
she discussed with the veteran not wanting to stay with the 
construction company.  The owner of the company informed the 
author of his concern that the veteran needed more training.  
The author noted that the veteran was "looking at a building 
inspector program."  She reported that she had provided 
several job leads for the veteran.  The author was concerned 
that the veteran didn't want to go to work.  She noted that 
she had provided him with job leads but he did not follow 
through on them.  It was the author's belief that the veteran 
was using the system to get further training just for the 
extra money.  The author felt there was nothing more she 
could do for the veteran until he was ready to be employed.  

A summary of activities was prepared by JG in April 1999.  It 
was noted that the veteran had been in the Building 
Inspectors Field and had completed a seven month work 
experience program with Clark County, but "nothing came of 
that due to the new requirements for a Building Inspector."  
It was decided to try and place the veteran in the private 
construction field.  A two-month Independent Instructor 
Training Program with Eddie's General Construction Company 
was set up.  Some books were purchased for the veteran.  

It was further noted that On March 30, 1999, the veteran 
reported that he did not wish to commit to another two months 
of training with the construction company, as he felt he was 
not learning anything and it was not helpful for him.  The 
veteran requested more schooling and retraining, alleging VA 
owed him this because he could not be employed in the field 
VA trained him in.  The owner of the construction company 
reported that the veteran seemed to be doing fine.  There 
were days when his attitude would get in the way, but that 
was not a big problem.  The owner reported that with further 
training, the veteran would make a good construction manager.  
The veteran was contacted a second time and again reported 
that he did not want to extend his program with the 
construction company.  Several days later, the veteran 
contacted the job developer requesting to extend his training 
program.  

The veteran was informed that the training was not being 
extended.  He responded that this was his only option and he 
had no where else to go and that he wished to extend the 
program another two months.  The veteran also requested 
another schooling program and informed the author that he 
wanted to open his own building inspector's business for home 
inspections.  He estimated that it would cost $350.00 plus 
liability insurance.  The veteran was informed that 
self-employment was not included on his original IWRP.  It 
was noted that the author discussed with the veteran's 
vocational rehabilitation counselor the request to open a 
business doing home inspections and to have VA pay for it.  
It was written that the veteran's counselor did not feel that 
that was an option at that time.  

A letter from the owner of the construction company dated in 
April 1999 is of record.  The author reported that, from the 
outset of employment, the veteran was opinionated and had a 
pre-conceived notion of what the job was supposed to be.  
When it was initially attempted to introduce the veteran into 
some of the areas the company wanted to train him in, he 
reported that that was not the type of work he had gone to 
school for and would mention his disability which would 
preclude that type of work.  He was exposed to reading blue 
prints, reading project specification books, obtaining 
proposals and compiling them for estimating/bid proposals.  

A May 1999 letter from the Clark County School District shows 
the veteran expressed interest in a Code Compliance Inspector 
position.  The veteran was not given the job because he did 
not have documented evidence of five years work experience in 
a construction trade.  

An Employment Feasibility Report was completed in May 1999 by 
VVF, Ph. D.  The veteran presented himself as a cooperative 
and amiable individual reporting strong concerns with respect 
to vocational and economic future.  The veteran's educational 
background included an Associate Degree in Building 
Technology and a Certificate for Hotel-Casino Management.  
Both certifications were obtained at the Community College of 
Nevada.  The veteran was informed of immediate career 
opportunities available within the Casino industry which were 
more numerous than opportunities in Building Inspection.  

It was recommended to the veteran that he commence direct 
placement in the Hospitality Occupational Cluster immediately 
as opportunities for management trainees had been identified.  
The veteran reported that his preference was for Building 
Inspection and/or Construction Management.  His rational for 
this preference was that he had obtained an AAS in Building 
Technology.  Upon inquiring as to why the six month 
internship with the Clark County Building Department did not 
result in employment, the veteran reported that this was due 
to discrimination as he was an American Indian.  

He also indicated he was not hired because as of July 1998, 
building inspectors had to be certified but he did not take 
the required examination.  Upon inquiring why the required 
examination was not included within the course curriculum 
with respect to his AAS degree, he responded by stating that 
his IWRP did not include this component which was a separate 
issue.  The author contacted the state of Nevada and 
confirmed that state certification was mandatory to be an 
inspector.  

With respect to the position of building inspector, it was 
opined that the veteran possessed transferable skills that 
were not competitive on the open labor market without the 
appropriate certification.  With respect to the hotel/casino 
market, the veteran possessed transferable skills to secure 
immediate employment on the open labor market.  The 
conclusions of the Employment Feasibility Report were that 
the veteran was employable but not placeable for building 
inspection and was both employable and placeable in the 
casino Industry.  It was recommended that the veteran be 
reinstated to benefits to secure the required training to 
pass the Nevada State certification with the understanding 
that if the test was not taken or passed, that placement 
services would be provided "in the casino arena."

A letter dated in June 1999 shows that the veteran was turned 
down for a Facilities Locator Technician I job with the Las 
Vegas Valley Water District.  

A vocational case update was prepared by VVF, in June 1999.  
It was noted that per the Nevada State Certification 
Department, general liability and error/omissions insurance 
was required at the time of the examination administration.  
The veteran was advised to discuss the insurance requirement 
with his certification instructor and to provide the name of 
the issuing agent.  A meeting was scheduled for June 4, 1999 
but the veteran did not attend.  A telephone conference with 
the veteran took place and the author was advised that the 
requested information was not even investigated.  

The reason offered by the veteran was that the instructor was 
too busy.  The author contacted the instructor and was 
informed that the veteran had not inquired with respect to 
the required insurance information.  The instructor did 
remember recently providing the required information in 
writing to the veteran.  The instructor reported that general 
liability and errors/omissions insurance would be required 
prior to taking the state certification examination.  The 
summary from the report was that, based on recent 
conversations with the veteran, his lack of follow through 
and his consistent reference to the subsistence aspect of the 
rehabilitation program that the veteran's real goal was 
simply financial gain by remaining within the system.  It was 
strongly recommended that a behavioral contract be developed 
for sixty days of direct placement activity within the casino 
environment.  Failure to adhere to the terms of this contract 
would result in immediate case closure.  

The veteran took the Building Inspector (ICBO) examination on 
July 15, 1999 and failed.  

A Vocational Case Update was prepared in July 1999 by RG, a 
vocational consultant.  It was noted that the veteran 
appeared at the office inappropriately attired and very 
confrontational.  The author reported that efforts to 
acquaint himself with the veteran's file were unsuccessful 
due to the veteran's "lack of cooperation."  The veteran 
was informed of the necessity of physically doing some job 
search and follow-up on his own, as well as with the leads 
supplied.  He met this information with hostility and basic 
refusal.  It was the veteran's attitude that this was not his 
responsibility but that of the system.  The subject was 
broached of the veteran seeking employment in the 
hotel/casino industry and this was met with an emphatic "not 
interested."  

An attempt was made to set up an appointment in August 1999, 
to present the results of employment investigation and to 
discuss further possibilities.  The veteran "flatly 
refused" the attempt.  The author opined that, based on his 
meeting with the veteran, it appeared that the veteran 
"expects the system to provide the impossible without his 
cooperation and effort on his part to assist in his 
rehabilitation."  It was noted that a behavior contract be 
developed for direct placement within the hotel/casino 
environment.  It was the opinion of the author that the 
veteran was employable but not placeable at this time without 
some attitudinal adjustment training, focused on anger 
management, time management, goal setting and constructive 
criticism.  

By correspondence dated in August 1999, the veteran was 
informed that his vocational rehabilitation program has been 
interrupted because of non-cooperation and behavior by the 
veteran during the rehabilitation program.  The veteran was 
informed that he had to contact his rehabilitation counselor 
within 10 days expressing interest in the program, or he 
might be formally discontinued from training.  

In September 1999, it was noted that the veteran had reported 
that he had contacted all the certified licensed building 
inspectors in the Las Vegas and surrounding areas and was 
informed that there were no openings.  He wanted VA to buy 
his tools and pay for one year of insurance and license fees 
so that he could be self-employed.  He also mentioned that he 
had been mislead into the building technology program and 
that he was told that he was "going for self-employment" 
after completing the building inspector program.  When 
inquires were made into other types of potential employment, 
the veteran said he could not do any of them due to his back 
problem.  The veteran reported he wanted a managerial 
position making $25.00 per hour or more.  He refused to take 
a position for $10.00 per hour, saying that that compensation 
amount was too low.  In summary, it was noted that the 
veteran appeared to the counselor to be aggressively 
searching for a building inspector position.  

In a statement dated in September 1999, the veteran reported 
that he had exhausted his supply of licensed certified 
building inspectors in the State of Nevada, Clark County, 
Henderson, North Las Vegas, Las Vegas, Nye County and Boulder 
City.  He was requesting that VA buy him tools and provide 
one year of insurance fees and license fees so he could go to 
work.  

In an October 1999 statement, the veteran reported that the 
profession of building inspectors was controlled by racists 
and that agencies would not follow up on his claims and 
investigate.  He alleged that agencies utilized by VA had 
done a bare minimum to conduct a viable job search.  He 
alleged that he had been put in the wrong profession from the 
beginning and that VA was aware of this.  He reported that he 
was being denied benefits because he started a home 
inspection business, which he had paid for, and which was 
approved by Dr. Farese and Vic Liberman.  

In October 1999, the chief engineer for a private company 
reported that he had interviewed the veteran for an office 
position.  The position entailed handling maintenance orders 
from inspecting for proper repairs to dispatching and costing 
out.  The veteran informed the author that he had a bad back.  
When the author inquired as to whether the veteran desired to 
be a plumber, he reported that he did not want to be a 
worker, he just wanted a position as an inspector.  During 
the interview, the veteran reported that he was getting 
claustrophobia despite the fact that he was sitting in a room 
that was over 400 square feet.  It was further noted that 
when the veteran was escorted to the office, he had shortness 
of breath and preferred to use the stairs as opposed to the 
elevator to get to a basement office.  

In October 1999, the veteran agreed to a rehabilitation plan.  
The long rang goal was for building inspection related 
occupations.  The veteran was to contact five employers per 
week and conduct three interviews per week.  He was to list 
all these actions on a piece of paper and present them to his 
job developer at each meeting.  He was to review the 
newspaper on a daily basis and make personal visits to the 
employers listing advertisements and notify the job developer 
of each personal contact made.  He was to contact the 
employment positions identified by his job developer and 
vocational rehabilitation counselor and he was to thereafter 
contact the job developer to discuss the contracts.  He was 
also to meet with his job developers to discuss his job 
search efforts.  

JG produced a Memo of Concern in October 1999.  An inquiry 
was made into two job leads given to the veteran in April.  
The veteran reported that he did not go to see about either 
of the jobs because at that time he was still on his training 
program.  The author noted, however, that one of the job 
leads was provided on April 30, which was after the veteran's 
training program was up.  When an inquiry was made as to what 
the veteran had done in the last two weeks, he reported that 
he had done nothing, as one of his employment coordinators 
had been on vacation for two weeks.  The veteran alleged that 
he had problems with employers stating they were prejudiced, 
the County did not train him, that Eddie's General 
Construction did not train him and that the ICBO test he took 
was not geared to the training he was give at the Community 
College and that was why he flunked it.  

The author noted that the veteran had an excuse for 
everything.  The veteran reported that he had been working 
part time giving out flyers door to door but he was getting 
laid off.  The employer was contacted and confirmed the 
veteran was being laid off but she did not have any problems 
with the veteran's work.  It was the author's opinion that 
the veteran did not want to work and wanted to stay on Social 
Security disability.  It was noted that there were 
approximately 20 ads in the newspaper that had come up that 
the veteran had not applied for within the prior two weeks.  

In October 1999 correspondence, the veteran's vocational 
rehabilitation counselor, BVN, reported that he was ceasing 
all activities concerning the veteran's employment search.  
It was noted that the veteran had been provided with contacts 
from two different job developers with no attempt to do a 
search on his own.  He reported it was useless for him to be 
given contacts all over town as it was a waste of his time 
because he was not going to be hired anyway.  The veteran 
reported that he had been distributing real estate flyers.  
When inquiries were made as to why he had time to deliver 
flyers but that he did not have the time or gas to complete 
all the requirements given by the job developer, he reported 
that he had handed out the flyers the previous week.  

When questioned as to his reporting to a job interviewer that 
he had claustrophobia, he reported that he did not have it 
all the time.  BVN observed that according to the veteran's 
statements and letters from employers, he would inform 
employers that he had problems with his back but he was only 
service-connected 10 percent for his knee.  The veteran 
reported that he did not want to be in the field he was in 
from the beginning and alleged he informed a prior counselor 
of this fact but he made no effort to submit his disagreement 
to VA either.  When asked why he was putting up so many 
barriers to employment, the veteran reported that he wasn't 
but other people were because he was an Indian.  The 
vocational rehabilitation counselor listed several reasons 
for his decision to cease providing services for the veteran 
including continued accusations of discrimination by 
employers at every level; continual indications of 
unwillingness to participate fully in job search efforts 
including failing to submit five applications and going on 
three interviews per week and taking a part time job going 
door to door putting stickers on doors for $8.00 per hour; 
references from employers concerning his negative attitude 
and mention of his disabilities; unwillingness to consider or 
enter positions related to building inspector including the 
fact that he was given a list of fifteen related occupations 
which he did not wish to pursue stating that he wanted 
employment as a building inspector.  It was noted that as of 
the time the letter was written, the veteran was self-
employed as a home inspector "and this could be another 
reason contributing to his less than full cooperation in job 
development."  

In October 1999, the veteran's employment coordinator wrote 
that he informed the veteran of job leads in a manufactured 
building inspector position.  He was also informed of an 
upcoming job fair.  The employment coordinator revised and 
faxed the veteran's resume to different fax numbers supplied 
by the veteran.  At the job fair, the veteran received an 
application from a bank and was concerned about filling out 
the Equal Employment Opportunity form because he might be 
discriminated against.  It was noted that the veteran had a 
very negative attitude towards employers because he felt he 
would be discriminated against due to his race.  It was noted 
that he seemed to be unusually concerned about discrimination 
as he mentioned this during every meeting.  It was the 
counselor's opinion that the veteran's concerns regarding 
discrimination could be projected to employers during 
interviews.  

A Memo of Concern was prepared by JG in October 1999.  It was 
noted that the veteran was informed he was required to submit 
five applications and participate in three job interviews per 
week.  If the veteran was unable to obtain the required 
interviews, he was to do informational interviews.  JG 
reported that the veteran did not comply with the requirement 
to submit five applications and attend three interviews per 
week.  The veteran reported that he had limited funds and 
could not go around the city applying for jobs.  

JG overheard the veteran discussing some business arrangement 
and inquired as to whether he had started his own business.  
The veteran said he had not.  In a subsequent meeting, the 
veteran admitted that he was attempting to start a home 
inspection business.  He felt that he could not comply with 
the requirements of five applications and three interviews 
per week.  JG had a major concern with the fact that the 
veteran was attempting to start his own business and lied 
about it to her.  It was her opinion that the veteran was not 
out job searching because he was working on starting his own 
business.  She felt that the veteran was "comfortable on 
Social Security Disability, and would like his own business, 
so that he can not worry about losing his Social Security 
Disability, due to the guideline limits of that program."  
She noted that the veteran "blew an interview" with an 
employer who had previously hired veterans and that that 
company, hired another veteran who interviewed the same day 
as the veteran.  It was noted the veteran needed to get his 
ICBO license.  

In a Report of Contact dated in October 1999, DG wrote that 
she had attended a meeting with the veteran the same month.  
At the meeting, the veteran again complained of prejudice.  
It was noted that the veteran had been provided with numerous 
job listings for his training and also 20 related jobs.  
Every time that a potential job was mentioned, the veteran 
always had some reason why he could not take the job.  On 
several occasions, the veteran reported that he did not want 
to work for less than $15.00 to $20.00 per hour.  It was made 
clear to the veteran that most entry level positions in his 
field started between $8.00 and $10.00 per hour.  DG closed 
by writing that through many efforts to help the veteran, he 
had put up barrier after barrier, which made it difficult to 
help him find suitable employment.  

In a December 1999 Report of Contact, DG wrote that the 
veteran was complaining that his job developers were plotting 
against him.  DG indicated that she had never promised the 
veteran self-employment and he agreed that he had been told 
that all along by her but the veteran made it clear to Dr. 
Fareese that that's what he wanted.  

In December 1999, the veteran was informed that his 
vocational rehabilitation program had been discontinued, 
effective October 25, 1999 because of lack of cooperation 
versus infeasibility due to the following reasons: inability 
to come to a reasonable and agreeable employment plan; the 
veteran's failure to follow through with the instructions to 
obtain at least three interviews per week, which included 
informational interview; at suitable job interviews the 
veteran was sent on, he made every effort to disqualify 
himself with the employers; and the veteran was currently 
self-employed in a home inspection service.  

The transcript of a December 1999 hearing is of record.  The 
veteran testified that VA and the agencies contacted by VA 
could not come up with a viable written plan.  He alleged 
that no plan was offered to him and none was written up.  He 
reported that, with respect to the allegation of not 
following through on getting at least three interviews per 
week, that he had over 30 job applications, at least 10 or 
more test results and at least 80 to 100 job contacts done in 
the period from December 1998 to the time of the hearing.  He 
testified that he informed VA in writing that he did not want 
to work with JG and yet VA entered into another contract with 
her.  He alleged that she did not render any services to him.  

He testified he had only been sent on one job interview in a 
10-month period and it was not for an inspection position.  
He reported that he was preparing to set up a home inspection 
business since he took three tests for inspections of 
structures which was paid for by VA.  He alleged VA backed 
out of the plan by refusing to pay for the required 
insurance, which VA said it would pay for.  No VA funds were 
used to start his business.  He was demanding 10 months of 
compensation and lost money.  He alleged he was confronted 
with racial preference as far as people receiving tools and 
equipment.  He testified that a Dr. Fereze initiated sending 
him to a 60 week school to get licensed, "knowing full well 
we had discussed this with Dr. Fereze and his associate, that 
this would only lead to employment in to a business, a self-
business employment."  

He indicated that research was turned over to Dr. Fereze and 
Nelson Associates showing that the type of work was strictly 
for someone who had their own business.  He took the 60-week 
test and passed all the required tests.  He testified that 
Mr. Lieberman informed DG that when the veteran passed the 
required tests, his first two months of insurance would be 
paid for as well as the required tools.  He alleged that VA 
reneged on this agreement.  He testified that the reason he 
failed his ICBO examination was that his instructors were not 
ICBO certified.  

When the veteran was questioned as to whether he had evidence 
demonstrating that he complied with the requirements to 
contact five employers and conduct three interviews per week, 
he replied he did not.  He testified that he was not supposed 
to be working with JG, "because she has a tendency to do 
this."  When informed that the requirement was by BN, the 
veteran replied that he didn't send the veteran on anything 
and didn't assist him.  He testified that Nelson Associates 
never sent him anywhere for job interviews nor did they give 
him any job leads.  He alleged that all the job leads he had, 
he obtained himself from going to meetings of the Southern 
Nevada Home Inspectors Association.  He testified that Mr. 
Kelly was supposed to contact the leads but that the veteran 
had ultimately pursued all of the leads.  

He reported that JG provided him with one job lead and she 
provided that under suspicious reasons.  He alleged that the 
job interviewer had never heard of JG.  JG sent him on an 
interview where he reported he started feeling 
claustrophobic.  This job involved fixing large chillers, 
large air conditioners and large plumbing.  The job did not 
involve building inspection.  He participated in a ride along 
program with the county building inspectors but it was not 
hands on training.  He alleged he was subjected to 
institutional racism.  He testified that he was originally 
put in the wrong field by John Miller, a VA counselor.  He 
further testified, however, that currently he could make a 
viable living as a home inspector.  He requested VA to pay 
for tools for him.  His testimony seemed to be to the effect 
that VA knew the veteran was obtaining a license which could 
only be used for self-employment and then denied that he was 
being trained for a self-employed job.  

He testified that when he graduated in December 1998 from his 
college program, it was determined that a viable job could 
not be obtained and further that VA refused to produce 
another written plan.  He seemed to be alleging that a Dr. 
Fereze did research on the veteran's self-employment and 
instituted it but there was no amendment to his 
rehabilitation plan.  It wasn't changed to reflect the 
veteran was to be self-employed.  He felt entitled to being 
supplied with tools, reimbursement of the monies he had laid 
out and insurance by VA.  The veteran admitted his plan was 
amended without a written agreement at the instruction of Dr. 
Fereze, a paid VA consultant.  The veteran was willing to 
enter into another program, even one totally unrelated to his 
current one.  His "chief complaint" was for VA to repay the 
money he had to lay out 

A March 2000 letter from the Clark County, Nevada Department 
of Human Resources shows that the veteran participated in a 
"ride along" program with Clark County building inspectors.  
This was not considered formal training nor was the veteran 
supplied with training materials or on the job training.  

Analysis

Pertinent law and regulations provide that a veteran shall be 
entitled to a program of rehabilitation services under 38 
U.S.C.A. Chapter 31 if the veteran has a service-connected 
disability of 20 percent or more and is determined to be in 
need of rehabilitation to overcome an employment handicap.  
38 C.F.R. § 21.40 (2000).  As the veteran has an 80 percent 
combined rating for his service-connected disabilities and 
has been found to have an employment handicap as defined in  
38 C.F.R. § 21.35(a) (2000), he has met the basic eligibility 
requirements under Chapter 31, Title 38, United States Code.  

A veteran's vocational rehabilitation program may be 
temporarily suspended or placed in "interrupted" status for a 
variety of reasons, including unsatisfactory conduct and 
cooperation by the veteran.  38 C.F.R. § 21.197(c)(2) (2000).  
A veteran's responsibilities as a participant in the program 
are described in 38 C.F.R. § 21.362 (2000).  When a veteran 
is seeking or being provided with training and rehabilitation 
services, the veteran must:

(1)  Cooperate with VA staff in carrying 
out the initial evaluation and developing 
a rehabilitation plan;

(2)  Arrange a schedule which allows him 
or her to devote the time needed to 
attain the goals of the rehabilitation 
plan;

(3)  Seek the assistance of VA staff, as 
necessary, to resolve problems which 
affect attainment of the goals of the 
rehabilitation plan;

(4)  Conform to procedures established by 
VA governing pursuit of a rehabilitation 
plan including:

(i)  Enrollment and reenrollment in a 
course;  (ii) Changing the rate at which 
a course is pursued;  (iii) Requesting a 
leave of absence;  (iv) Requesting 
medical care and treatment;  (v) Securing 
supplies; and  (vi) Other applicable 
procedures.

(5)  Conform to the rules and regulations 
of the training or rehabilitation 
facility at which services are being 
provided.

38 C.F.R. § 3.362(c) (2000).

VA staff members are responsible for monitoring a veteran 
participating in the vocational rehabilitation program and 
are required to take action when satisfactory conduct and 
cooperation have not been maintained.  38 U.S.C.A. § 3111 
(West 1991); 38 C.F.R. §§ 21.362, 21.364 (2000).  Provisions 
concerning unsatisfactory conduct and cooperation are 
contained in 38 C.F.R. § 21.364:

(a)  General.  If VA determines that a 
veteran has failed to maintain 
satisfactory conduct or cooperation, VA 
may, after determining that all 
reasonable counseling efforts have been 
made and are found not reasonably likely 
to be effective, discontinue services and 
assistance to the veteran, unless the 
case manager determines that mitigating 
circumstances exist.  In any case in 
which such services and assistance have 
been discontinued, VA may reinstitute 
such services and assistance only if the 
counseling psychologist determines that:

(1)  The unsatisfactory conduct or 
cooperation of such veteran will not be 
likely to recur; and

(2)  The rehabilitation program which the 
veteran proposes to pursue (whether the 
same or revised) is suitable to such 
veteran's abilities, aptitudes, and 
interests.

(b)  Unsatisfactory conduct or 
cooperation exists.  When the case 
manager determines that the veteran's 
conduct and/or cooperation are not in 
conformity with provisions of [38 C.F.R.] 
§ 21.362(c), the case manager will:

(1)  Discuss the situation with the 
veteran;

(2)  Arrange for services, particularly 
counseling services, which may assist in 
resolving the problems which led to the 
veteran's unsatisfactory conduct or 
cooperation;

(3)  Interrupt the program to allow for 
more intense efforts, if the 
unsatisfactory conduct and cooperation 
persist.  If a reasonable effort to 
remedy the situation is unsuccessful 
during the period in which the program is 
interrupted, the veteran's case will be 
discontinued and assigned to 
"discontinued" status unless mitigating 
circumstances are found.  When mitigating 
circumstances exist the case may be 
continued in "interrupted" status until 
VA staff determines the veteran may be 
reentered into the same or a different 
program because the veteran's conduct and 
cooperation will be satisfactory, or if a 
plan has been developed, to enable the 
veteran to reenter and try to maintain 
satisfactory conduct and cooperation. 
Mitigating circumstances include:

(i)  The effects of the veteran's service 
and nonservice- connected condition;

(ii)  Family or financial problems which 
have led the veteran to unsatisfactory 
conduct or cooperation; or

(iii)  Other circumstances beyond the 
veteran's control.

38 C.F.R. § 21.198(b)(2) (2000) provides that when a 
veteran's conduct or cooperation becomes unsatisfactory, as 
determined under provisions of 38 C.F.R. §§ 21.362 and 
21.364, services and assistance under Chapter 31 may be 
discontinued and assigned to "discontinued status."  38 
C.F.R. § 21.198(a) (2000) provides that the purpose of 
"discontinued status" is to identify situations in which 
termination of all services and benefits under Chapter 31 is 
necessary.

Analysis

The RO has met its duty to assist the appellant in the 
development of this claim, and to provide notice under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  By virtue of the Statement of the 
Case issued during the pendency of the appeal, the appellant 
was given notice of the information necessary to substantiate 
his claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  Vocational rehabilitation records were 
obtained and associated with the claims folder.  Social 
Security Administration records were obtained.  A hearing was 
conducted before the RO and transcript has been associated 
with the claims folder.

The reason for the veteran's termination from vocational 
rehabilitation is a lack of cooperation.  The evidence of 
record supports this finding.  In January 1998, the veteran 
was informed that he had to take the necessary steps to sit 
for an ICBO examination.  In February 1998, he was provided 
an extension of time within which to inform his vocational 
rehabilitation counselor of the ICBO certification test he 
desired to take.  He had to provide this information to his 
counselor by February 10, 1998.  In March 1998, it was noted 
that the veteran still had not enrolled for the ICBO test.  
In August 1998, he was again informed that he must take his 
ICBO test in order to increase his chance of employability.  
In November 1998, he had not taken his ICBO examination.  In 
January 1999, the veteran agreed to take his ICBO 
examinations in January or February 1999.  The veteran 
finally took his ICBO examination in July 1999 but failed.  

This delay of approximately one and one half years between 
the time the veteran was informed of the requirement to take 
his ICBO examination and the time he actually took the 
examination demonstrates a lack of cooperation on the 
veteran's part.  This lack of cooperation had a direct affect 
on the veteran's employability in his chosen field as 
demonstrated by EB's opinion in a November 1998 report 
wherein she wrote that the veteran was probably not hired for 
a job because he did not have the required ICBO certificates.  
In the DVOP/LVER dated in December 1998, it was noted that 
the veteran needed his ICBO's to be employable.  

In October 1999, the veteran was informed of the requirement 
that he had to contact five employers per week and conduct 
three interviews per week.  In subsequent records dated the 
same month, it was reported that the veteran had not complied 
with these requirements.  He reported that he had limited 
funds and could not go around town applying for jobs.  He 
also reported that it was useless for him to be given 
contacts all over town because he was not going to be hired 
anyway.  The veteran's job developer found out, however, that 
the veteran had been attempting to start his own business.  

She opined that the veteran was unable to comply with contact 
and interview requirements as he was working on starting his 
own business.  The veteran testified that he had secured over 
30 job applications and had at least 80 to 100 job contacts 
between December 1998 and December 1999.  When the veteran 
was questioned at the time of the December 1999 RO hearing as 
to whether he had actual evidence demonstrating that he had 
complied with the requirement to contact five employers and 
conduct three job interviews per week, he responded that he 
did not.  This course of conduct again demonstrates a lack of 
cooperation on the veteran's behalf in his participation in a 
vocational rehabilitation plan.  

There is evidence of record showing that the veteran has 
problems with anger management.  It was noted that he was 
verbally abusive to VA personnel in February 1997.  In 
December 1997, JG reported that the veteran displayed anger 
during an initial interview with rehabilitation personnel.  
In a separate record dated in December 1997, JA reported he 
wanted to refer the veteran to an Anger Management Program 
and the veteran was agreeable to this idea at the time.  In 
March 1998, the idea of attending anger management classes 
was again presented to the veteran and he was reportedly in 
agreement with this.  In April 1998, the veteran reported 
that he would not attend anger management classes.  The Board 
finds this evidence demonstrates both a lack of cooperation 
on the part of the veteran and evidence of attempts by VA to 
insure satisfactory conduct and cooperation by the veteran.

There is other evidence of a lack of cooperation on the part 
of the veteran.  At the time of a January 1998 meeting with 
his rehabilitation counselor, the veteran was required to 
obtain a copy of his unofficial transcript as well as a 
degree program outline.  The veteran did not obtain the 
required materials.  In June 1999, the veteran was required 
to obtain insurance information from his certification 
instructor and to provide the name of an issuing insurance 
agent.  The veteran reported that he did not investigate the 
information because his instructor was too busy.  The 
instructor was contacted and reported that the veteran had 
not made any inquiries into the requested information.  
Additionally, some probative value has been assigned to the 
fact that there are also numerous instances where the veteran 
failed to appear for scheduled appointments regarding his 
vocational rehabilitation.  

There is evidence of record demonstrating that the veteran 
requested at different times to change his rehabilitation 
plan, including changing to a plan which would provide for 
his being self-employed.  Despite the fact that the veteran 
was informed on several different occasions of the need to 
supply a proposal for a new plan, he never provided one.  He 
also did not appeal VA's decision not to change his plan 
despite provisions for this under 38 C.F.R. § 21.98.  The 
veteran has alleged that he was given approval from a Dr. 
Fereze to change his plan to one that would provide for the 
veteran's self-employment but he also admitted that his plan 
had never been amended pursuant to a written agreement.  The 
regulations are clear that a written statement must be 
submitted in order to secure review of any proposed changes 
to the rehabilitation plan under 38 C.F.R. § 21.98(a).  The 
Board further notes the record includes several opinions from 
vocational rehabilitation specialists to the effect that the 
only reason the veteran was requesting a change in his 
program was to continue to receive subsistence payments.  

There are numerous opinions from private and VA vocational 
rehabilitation specialists which find that the veteran did 
not want to return to work as he would lose his Social 
Security disability benefits.  A similar opinion that the 
veteran's real goal was simply financial gain by remaining in 
the system is also of record.  The Board places great weight 
on the opinions from these four rehabilitation professionals 
who had direct contact with the veteran and were able to form 
an opinion as to the veteran's motivation based on direct 
observation and interaction with the veteran.  The Board 
finds these opinions also equate to a finding of a lack of 
cooperation on the part of the veteran in his rehabilitation 
program.  

There is evidence of record showing that the veteran refused 
to consider any occupations in fields similar to a building 
inspector despite the fact that this was included as a goal 
on the September 1996 IWRP and the August 1998 IEAP.  In 
correspondence dated in October 1999, BVN noted that the 
veteran had been supplied with a list of fifteen occupations 
related to building inspectors but the veteran refused to 
pursue the jobs as he wanted employment as a building 
inspector.  In October 1999, DG wrote that the veteran had 
been provided with numerous job listings for his training as 
well as 20 related jobs.  DG wrote that every time a 
potential job was mentioned to the veteran, he always had 
some reason why he could not take the job.  

This refusal to even consider related employment in 
contravention of the stated goals included in the September 
1996 IWRP and the August 1998 IEAP constitutes a lack of 
cooperation on the veteran's behalf.  

DG reported that the veteran stated on several occasions that 
he did not want to work for less than $15.00 to $20.00 per 
hour despite the fact that it was made clear that most entry 
level positions in the veteran's field started between $8.00 
and $10.00 per hour.  This refusal to work for less than 
$15.00 per hour when the veteran was informed of the starting 
rate of between $8.00 and $10.00 per hour constitutes a lack 
of cooperation on the part of the veteran.  

At different times the veteran has alleged that he was unable 
to work as a building inspector due to physical disabilities 
including problems with his back and ankles.  In February 
1999, JG opined that the veteran's service-connected and non-
service-connected disabilities would be aggravated if the 
veteran had to perform work in the field of construction 
management or building inspections.  In correspondence dated 
the same month, however, the veteran reported that it was not 
his disabilities that were keeping him from working but 
rather a lack of training.  At the time of the December 1999 
RO hearing, the veteran testified that he could make a viable 
living as a home inspector.  There is no medical evidence of 
record demonstrating that the veteran can not work in the 
field of building inspector or a related field due to his 
service-connected disabilities.  

There is no evidence of record of the presence of any 
mitigating circumstances that would weigh against a finding 
of a lack of cooperation on the part of the veteran.  

The problems with the veteran's lack of cooperation was 
discussed with the veteran on many occasions.  VA attempted 
to provide counseling services, including anger management 
classes and interviewing techniques, in an attempt to resolve 
the problems.  

The Board finds the veteran has failed to cooperate in a 
satisfactory manner as required under 38 C.F.R. § 21.362.  
The termination of the veteran's vocational rehabilitation 
plan was correct.  


ORDER

The veteran was properly discontinued from a program of 
vocational rehabilitation services under Title 38, Chapter 
31, United States Code.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


 
 

